Dorsey, C. J.,
delivered the opinion of this court.
It has been conceded, in the argument of this case, that the proceeds of the sales of the lands conveyed to the trustees, Price and Yost, by Abraham Barnes, Melchoir B. Mason and-John Thompson Mason, were not to be regarded as one com-*17moil fund, to be applied to the payment of the judgments rendered against all or any of the grantors, according to their priorities, without reference to the source from which the fund about to be distributed arose, and without regard to the fact, whether such judgments had been obtained against one, two, or all of the grantors; but, that the money arising from the sales of the lands of each were to be appropriated, respectively, in discharge of the judgments against each, according to their priorities. Upon this concession, (of the correctness of which we entertain no doubt,) we are of opinion, that the appeal of Francis Dodge, in this case, has been well taken. Before he could be compelled by the appellee to account with him, as decreed by the chancellor, the allegations in the bill, and the proofs in the cause, must have shown, at least, a probable ground for believing, that by such accounting it would appear that something was due, by way of contribution, from the appellant to the appellees. Upon the concession above mentioned, we are enabled to discover no sufficient ground for such a belief. The land purchased by Dodge of the trustees, was part of that conveyed to them by Abraham Barnes, and not by Melchoir B. Mason or John Thompson Mason. And, consequently, the purchase money paid by Dodge ought to have been, and most probably was, applied in satisfaction of the judgments rendered against Abraham Barnes, long anterior to the dates of the judgments against Jo/m Thompson Mason; the amount of which judgments against Barnes was so great, that, consistently with the deed, no part of the purchase money arising from the sales to Dodge, could properly be made applicable to the payment of the judgments against John Thompson Mason, for the payment of which, his lands were sold by the trustees to Doub and others. Dodge, soon after his purchases, appears to have paid for the lands he bought, either by discharging senior judgments against Barnes, or by paying to the trustees the balance due from him, to be appropriated to such purpose. If Dodge can be called upon to contribute or account with any one, it must be with the purchasers of Abraham *18Barnes’ lands, or with his unsatisfied judgment creditors, prior in point of time to those of John Thompson Mason.
This court will sign a decree reversing the decree of the Chancery Court, of the 9th December, 184T, so far as it respects Francis Dodge, and as to him dismissing the appellees’ bill of complaint, but without costs, either in this court or the court below.
DECREE REVERSED.